DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on8/10/2020. 
Claims 1-15 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of PCT/JP2019/004164 filed on 2/6/2019 which claims further priority of Foreign Application JP2018-025340 filed 2/15/2018. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2020 and 10/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claims 1-15 recite “an acquisition unit, simulator, forecasting model generator, and second acquisition unit”, which invokes 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Claims 1-15 recite “an acquisition unit, simulator, forecasting model generator, and second acquisition unit”, which invokes 112(f). Paragraphs 0028-0040 and Figure 1 of Applicant’s originally filed specification states how the claim acquisition unit, simulator, forecasting model generator, and second acquisition unit are programs being run on general purpose computer components, which is being interpreted as the corresponding structure for the claimed activity logic and mapping logic. The Examiner interprets the claimed acquisition unit, simulator, forecasting model generator, and second acquisition unit to entail the corresponding structure of “hardware, non- transitory computer-readable medium, firmware” and the claimed mapping logic to entail the corresponding structure of “a hard disk (HDD), an SSD, a RAM, a DRAM, a ferroelectric memory, a flash memory, a magnetic disk, or a combination thereof” run on “a microcomputer, a CPU, an MPU, a GPU, a DSP, an FPGA, or an ASIC”. The Examiner notes that this is not a rejection, merely a claim interpretation in light of the specification in correspondence with 35 USC 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 12-14 are directed toward a process, claims 15 are directed toward a product, and claims 1-11 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a demand forecasting device for forecasting demand by using a forecasting model generated by a model generating device comprising an acquisition unit that acquires demand information indicative of the number of sales of a product in a shop for a past predetermined period and external information relevant to the number of sales of the product; and a controller that generates a forecasting model for calculating a forecast value of demand for the product based on the demand information and the external information, wherein the controller includes: a simulator that simulates the number of displayed pieces of the product based on the demand information and the forecast value; and a forecasting model generator that generates the forecasting model based on the external information and the number of displayed pieces of the product and calculates the forecast value by using the forecasting model, the demand forecasting device comprising: a second acquisition unit that acquires display information indicative of the number of displayed pieces of the product at a present time and external information relevant to the number of sales of the product at the present time; and a second controller that updates the forecasting model based on the display information and the external information and calculate a forecast value of demand for the product by using the updated forecast model (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing demand information relating to product sales to determine/simulate forecasts for products, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing demand data to determine product forecasts, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a demand forecasting device; a model generating device comprising an acquisition unit that acquires demand information indicative of the number of sales of a product in a shop for a past predetermined period and external information relevant to the number of sales of the product; and a controller, wherein the controller includes: a simulator; and a forecasting model generator, the demand forecasting device comprising: a second acquisition unit that acquires display information indicative of the number of displayed pieces of the product at a present time and external information relevant to the number of sales of the product at the present time; and a second controller” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “model generating device, acquisition unit, controller, simulator, forecasting model generator, second acquisition unit, second controller, computing unit, non-transitory computer readable medium, program, and computer” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-9, 11, and 13-14 further narrow the abstract idea and dependent claims 11 and 14 additionally recite “acquires at least one of the demand information and acquires second demand information indicative of the number of sales of the product” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05).
The claimed “model generating device, acquisition unit, controller, simulator, forecasting model generator, second acquisition unit, second controller, computing unit, non-transitory computer readable medium, program, and computer” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, Method, System, and Product claims 1-15 recite a model generating device, acquisition unit, controller, simulator, forecasting model generator, second acquisition unit, second controller, computing unit, non-transitory computer readable medium, program, and computer; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0036-0040 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a demand forecasting device; a model generating device comprising an acquisition unit that acquires demand information indicative of the number of sales of a product in a shop for a past predetermined period and external information relevant to the number of sales of the product; and a controller, wherein the controller includes: a simulator; and a forecasting model generator, the demand forecasting device comprising: a second acquisition unit that acquires display information indicative of the number of displayed pieces of the product at a present time and external information relevant to the number of sales of the product at the present time; and a second controller” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-9, 11, and 13-14 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 11 and 14 additionally recite “acquires at least one of the demand information and acquires second demand information indicative of the number of sales of the product” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-9: Claim 1 recites “the number of sales”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-9: Claim 1 recites “the number of displayed pieces”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 2-8: Claim 2 recites “the number of discarded pieces”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 4-5: Claim 4 recites “the difference”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 4-5: Claim 4 recites “the previous forecast value”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 10-11: Claim 10 recites “the number of sales”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 10-11: Claim 10 recites “the number of displayed pieces”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 12-14: Claim 12 recites “the number of sales”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 12-14: Claim 12 recites “the number of displayed pieces”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 13-14: Claim 13 recites “the number of discarded pieces”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 15: Claim 15 recites “the number of sales”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 15: Claim 15 recites “the number of displayed pieces”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2016/0027026 A1) in view of Broady et al. (US 2014/0222511 A1).

Regarding Claims 1, 10, 12, and 15: Matsui et al. teach a demand forecasting device for forecasting demand by using a forecasting model generated by a model generating device (See Figure 1, Figure 17, Paragraph 0043 – “the processing unit 110 has the data accumulation unit 111, the demand forecast generation unit 112, a forecasting model generation unit 113, an initial stock correction unit 114, a condition setting unit 120, and an optimized order quantity calculation unit 130”, and Paragraph 0149);
comprising an acquisition unit that acquires demand information indicative of the number of sales of a product in a shop for a past predetermined period and external information relevant to the number of sales of the product (See Figure 1, Figure 8, Paragraph 0039, Paragraph 0046 – “The data accumulation unit 111 is a processing unit to accumulate actual sales data from an external POS system. The data accumulation unit 111 accumulates sales information acquired from the sales data 141 to obtain an actual product demand quantity D.sub.r[k−1]. D.sub.r[k−1] is a number of product items sold in a k−1 period one period prior to the current k period”, Paragraph 0064 – “The forecasting model generation unit 113 may also reflect the number of product items to be disposed after the disposal time passes from order of the product on the basic model. The forecasting model generation unit 113 acquires the disposal time from the setting information table 142”, and Paragraph 0080); 
and a controller that generates a forecasting model for calculating a forecast value of demand for the product based on the demand information and the external information (See Figure 1, Figure 8, Paragraph 0049 – “The forecasting model generation unit 113 is a processing unit that generates a basic model to calculate a stock figure for each period”, and Paragraphs 0051-0052 – “the forecasting model generation unit 113 acquires the lead time from the setting information table 142. Then, the forecasting model generation unit 113 forecasts the stock quantity of the product for the addition period in which the period of the lead time is added to the looking-ahead section, which is a predetermined forecast period”); 
wherein the controller includes: a simulator that simulates the number of “actual” pieces of the product based on the demand information and the forecast value (See Figure 8, Figures 12-14, Paragraph 0048 – “the demand quantities may also be forecasted by learning the demand in the past with a support vector machine”, Paragraph 0055 – “the initial stock correction unit 114 may also forecast the demand quantity by learning the demand in the past with a support vector machine”, Paragraph 0056, and Paragraph 0097); 
and a forecasting model generator that generates the forecasting model based on the external information and the number of “actual” pieces of the product and calculates the forecast value by using the forecasting model (See Figure 8, Paragraph 0048 – “corrects the demand quantities in the past using the information to make the forecasted demand quantities … the forecasted demand quantities may also be calculated by correcting the demand quantities in the past with the index value … the demand quantities may also be forecasted by learning the demand in the past with a support vector machine”, Paragraph 0055 – “the initial stock correction unit 114 may also forecast the demand quantity by learning the demand in the past with a support vector machine”, Paragraph 0056 – “the forecasting model generation unit 113 corrects the stock figure y.sub.r[k] actually existing in the warehouse at the beginning of the k period using the demand quantities mD.sub.p[k] of the decimal part of the lead time forecasted by the initial stock correction unit 114”);
the demand forecasting device comprising: a second acquisition unit that acquires display information indicative of the number of “actual” pieces of the product at a present time and external information relevant to the number of sales of the product at the present time (See Figure 1, Figure 8, Paragraph 0039, Paragraph 0056 – “the forecasting model generation unit 113 corrects the stock figure actually existing in the warehouse”, Paragraph 0064 – “The forecasting model generation unit 113 acquires the disposal time from the setting information table 142”, and Paragraph 0080 – “the input unit 150 accepts an input of various settings, such as the selling price of the product, the lead time, the order cost, the holding cost, the disposal cost, the order quantity limit, the stock quantity limit, the looking-ahead section, and the disposal time, from the user terminal 10 (step S10). The data accumulation unit 111 accumulates the sales information acquired from the sales data 141 for each period (step S11) and calculates the actual product demand quantity D.sub.r[k−1]”); 
and a second controller that updates the forecasting model based on the display information and the external information and calculate a forecast value of demand for the product by using the updated forecast model (See Figure 8, Figures 12-14, Paragraph 0048 – “the demand quantities may also be forecasted by learning the demand in the past with a support vector machine”, Paragraph 0055 – “the initial stock correction unit 114 may also forecast the demand quantity by learning the demand in the past with a support vector machine”, Paragraph 0080 – “The data accumulation unit 111 accumulates the sales information acquired from the sales data 141 for each period (step S11) and calculates the actual product demand quantity D.sub.r[k−1]”, and Paragraph 0097).

Matsui et al. do not specifically disclose the number of “displayed” pieces of the product. However, Broady et al. further teach the number of “displayed” pieces of the product (See Abstract – “Customer activity (especially activity on Internet web sites) is monitored in correspondence to a product … The “product” being monitored may be a physical product … product consumption forecasts”, Paragraphs 0026-0027 – “a variety of different “entities” can be monitored for forecasting interest, including, for example … individual physical products”, Paragraph 0035, Paragraph 0057 – “determines the forecast of consumption”, and Paragraph 0063 – “The power score determines the forecast of consumption of the product”).
The teachings of Matsui et al. and Broady et al. are related because both are monitoring products to determine product forecasts. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the model forecasting system of Matsui et al. to incorporate the displayed products of Broady et al. in order to more directly relate sales to the products on display thereby allowing for better forecasting results.

Regarding Claim 2: Matsui et al. in view of Broady et al. teach the limitations of claim 1. Matsui et al. further teach: 
wherein the simulator simulates at least one of the number of sales of the product and the number of discarded pieces of the product based on the demand information and the forecast value (See Figure 8, Figures 12-14, Paragraph 0048 – “the demand quantities may also be forecasted by learning the demand in the past with a support vector machine”, Paragraph 0055 – “the initial stock correction unit 114 may also forecast the demand quantity by learning the demand in the past with a support vector machine”, Paragraph 0062 – “the initial stock correction unit 114 may also forecast the demand quantity of the product using the lead time and an order interval”, Paragraph 0064 – “The forecasting model generation unit 113 may also reflect the number of product items to be disposed after the disposal time passes from order of the product on the basic model”, and Paragraph 0097);
and the forecasting model generator generates the forecasting model based on the at least one of the number of sales of the product and the number of discarded pieces of the product, the external information, and the number of displayed pieces of the product and calculates the forecast value by using the forecasting model (See Figure 1, Figure 8, Paragraph 0048 – “corrects the demand quantities in the past using the information to make the forecasted demand quantities … the forecasted demand quantities may also be calculated by correcting the demand quantities in the past with the index value … the demand quantities may also be forecasted by learning the demand in the past with a support vector machine”, Paragraph 0055 – “the initial stock correction unit 114 may also forecast the demand quantity by learning the demand in the past with a support vector machine”, Paragraph 0056 – “the forecasting model generation unit 113 corrects the stock figure actually existing in the warehouse”, Paragraph 0064 – “The forecasting model generation unit 113 acquires the disposal time from the setting information table 142”, Paragraph 0080 – “the input unit 150 accepts an input of various settings, such as the selling price of the product, the lead time, the order cost, the holding cost, the disposal cost, the order quantity limit, the stock quantity limit, the looking-ahead section, and the disposal time, from the user terminal 10 (step S10). The data accumulation unit 111 accumulates the sales information acquired from the sales data 141 for each period (step S11) and calculates the actual product demand quantity D.sub.r[k−1]”).

Regarding Claim 6: Matsui et al. in view of Broady et al. teach the limitations of claim 2. Matsui et al. further teach wherein the forecasting model generator updates the forecasting model by reinforcement learning and calculates the forecast value by using the updated forecasting model (See Figure 1, Figure 8, Figures 12-14, Paragraph 0041 – “calculates an optimized order quantity of the product based on the received sales data”, Paragraph 0048 – “corrects the demand quantities in the past using the information to make the forecasted demand quantities … the forecasted demand quantities may also be calculated by correcting the demand quantities in the past with the index value … the demand quantities may also be forecasted by learning the demand in the past with a support vector machine”, Paragraph 0055 – “the initial stock correction unit 114 may also forecast the demand quantity by learning the demand in the past with a support vector machine”, Paragraph 0056 – “the forecasting model generation unit 113 corrects the stock figure actually existing in the warehouse”, Paragraph 0064 – “The forecasting model generation unit 113 acquires the disposal time from the setting information table 142”, Paragraphs 0073-0074, Paragraph 0080 – “the input unit 150 accepts an input of various settings, such as the selling price of the product, the lead time, the order cost, the holding cost, the disposal cost, the order quantity limit, the stock quantity limit, the looking-ahead section, and the disposal time, from the user terminal 10 (step S10). The data accumulation unit 111 accumulates the sales information acquired from the sales data 141 for each period (step S11) and calculates the actual product demand quantity D.sub.r[k−1]”, and Paragraph 0087).

Regarding Claim 7: Matsui et al. in view of Broady et al. teach the limitations of claim 6. Matsui et al. further teach wherein the forecasting model is a function for calculating the forecast value based on a state and a reward, and the forecasting model generator sets the state based on the external information, the number of sales of the product, the number of “actual” pieces of the product, and the number of discarded pieces of the product and determines the reward based on the number of “actual” pieces of the product and the number of discarded pieces of the product (See Figure 8, Figures 12-14, Paragraph 0048 – “corrects the demand quantities in the past using the information to make the forecasted demand quantities … the forecasted demand quantities may also be calculated by correcting the demand quantities in the past with the index value … the demand quantities may also be forecasted by learning the demand in the past with a support vector machine”, Paragraph 0055 – “the initial stock correction unit 114 may also forecast the demand quantity by learning the demand in the past with a support vector machine”, Paragraph 0056 – “the forecasting model generation unit 113 corrects the stock figure y.sub.r[k] actually existing in the warehouse at the beginning of the k period using the demand quantities mD.sub.p[k] of the decimal part of the lead time forecasted by the initial stock correction unit 114”, Paragraph 0064 – “The forecasting model generation unit 113 may also reflect the number of product items to be disposed after the disposal time passes from order of the product on the basic model”, and Paragraph 0134 – “obtain a profit for each forecasted demand using the plurality of approaches. The information processing device 400 obtains the order quantity for the k period for a higher profit by solving an optimization problem using the profit from the k period to the k+H period as the objective function for a higher average value of the obtained profit. It is thus possible to calculate an order quantity for a higher profit when taking medium risks”).
Matsui et al. do not specifically disclose the number of “displayed” pieces of the product. However, Broady et al. further teach the number of “displayed” pieces of the product (See Abstract – “Customer activity (especially activity on Internet web sites) is monitored in correspondence to a product … The “product” being monitored may be a physical product … product consumption forecasts”, Paragraphs 0026-0027 – “a variety of different “entities” can be monitored for forecasting interest, including, for example … individual physical products”, Paragraph 0035, Paragraph 0057 – “determines the forecast of consumption”, and Paragraph 0063 – “The power score determines the forecast of consumption of the product”).
The teachings of Matsui et al. and Broady et al. are related because both are monitoring products to determine product forecasts. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the model forecasting system of Matsui et al. to incorporate the displayed products of Broady et al. in order to more directly relate sales to the products on display thereby allowing for better forecasting results.

Regarding Claim 8: Matsui et al. in view of Broady et al. teach the limitations of claim 7. Matsui et al. further teach wherein the forecasting model generator determines the reward such that the reward increases as the number of discarded pieces of the product decreases and the number of “actual” pieces of the product approaches a predetermined number (See Figure 8, Figures 12-14, Paragraph 0048, Paragraph 0055 – “the initial stock correction unit 114 may also forecast the demand quantity by learning the demand in the past with a support vector machine”, Paragraph 0056, Paragraph 0064 – “The forecasting model generation unit 113 may also reflect the number of product items to be disposed after the disposal time passes from order of the product on the basic model”, Paragraph 0124, Paragraph 0128 – “calculate an order quantity to maximize a maximum value of the forecast profits P.sub.1 through P.sub.N. The H-H strategy optimized order quantity calculation unit 430c obtains optimized order quantities u[k] through u[k+H] by solving an optimization problem using the formulae (15) and (21)”, and Paragraph 0134 – “obtain a profit for each forecasted demand using the plurality of approaches. The information processing device 400 obtains the order quantity for the k period for a higher profit by solving an optimization problem using the profit from the k period to the k+H period as the objective function for a higher average value of the obtained profit. It is thus possible to calculate an order quantity for a higher profit when taking medium risks”).
Matsui et al. do not specifically disclose the number of “displayed” pieces of the product. However, Broady et al. further teach the number of “displayed” pieces of the product (See Abstract – “Customer activity (especially activity on Internet web sites) is monitored in correspondence to a product … The “product” being monitored may be a physical product … product consumption forecasts”, Paragraphs 0026-0027 – “a variety of different “entities” can be monitored for forecasting interest, including, for example … individual physical products”, Paragraph 0035, Paragraph 0057 – “determines the forecast of consumption”, and Paragraph 0063 – “The power score determines the forecast of consumption of the product”).
The teachings of Matsui et al. and Broady et al. are related because both are monitoring products to determine product forecasts. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the model forecasting system of Matsui et al. to incorporate the displayed products of Broady et al. in order to more directly relate sales to the products on display thereby allowing for better forecasting results.

Regarding Claim 9: Matsui et al. in view of Broady et al. teach the limitations of claim 1. Matsui et al. further teach wherein the external information includes at least one of a time zone, a day of the week, weather, and the number of customers at a parking lot or a store entrance (See Figure 8, Paragraph 0032 – “the unit of the lead time may also be a unit of a predetermined cycle such as a day, a week, and a period, which is an order cycle”, Paragraph 0035, Paragraph 0046 – “The data accumulation unit 111 is a processing unit to accumulate actual sales data from an external POS system. The data accumulation unit 111 accumulates sales information acquired from the sales data 141 to obtain an actual product demand quantity D.sub.r[k−1]. D.sub.r[k−1] is a number of product items sold in a k−1 period one period prior to the current k period”, and Paragraph 0080 – “the input unit 150 accepts an input of various settings, such as the selling price of the product, the lead time, the order cost, the holding cost, the disposal cost, the order quantity limit, the stock quantity limit, the looking-ahead section, and the disposal time, from the user terminal 10 (step S10). The data accumulation unit 111 accumulates the sales information acquired from the sales data 141 for each period (step S11) and calculates the actual product demand quantity D.sub.r[k−1]”).

Regarding Claims 11 and 13-14: Claims 11 and 13-14 recite limitations already addressed by the rejections of claims 1-2 and 6-15 above; therefore the same rejections apply.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2016/0027026 A1) in view of Broady et al. (US 2014/0222511 A1) and further in view of Cui et al. (US 2011/0191169 A1).

Regarding Claim 3: Matsui et al. in view of Broady et al. teach the limitations of claim 2. Matsui et al. further teach wherein the forecasting model generator calculates an ideal value, which is a desired number of sales of the product, based on the number of sales of the product, the number of “actual” pieces of the product, and the number of discarded pieces of the product, updates the forecasting model, and calculates a next forecast value by using the updated forecasting model (See Figure 1, Figure 8, Figures 12-14, Paragraph 0041 – “calculates an optimized order quantity of the product based on the received sales data”, Paragraph 0048 – “corrects the demand quantities in the past using the information to make the forecasted demand quantities … the forecasted demand quantities may also be calculated by correcting the demand quantities in the past with the index value … the demand quantities may also be forecasted by learning the demand in the past with a support vector machine”, Paragraph 0055 – “the initial stock correction unit 114 may also forecast the demand quantity by learning the demand in the past with a support vector machine”, Paragraph 0056 – “the forecasting model generation unit 113 corrects the stock figure actually existing in the warehouse”, Paragraph 0064 – “The forecasting model generation unit 113 acquires the disposal time from the setting information table 142”, Paragraphs 0073-0074, Paragraph 0080 – “the input unit 150 accepts an input of various settings, such as the selling price of the product, the lead time, the order cost, the holding cost, the disposal cost, the order quantity limit, the stock quantity limit, the looking-ahead section, and the disposal time, from the user terminal 10 (step S10). The data accumulation unit 111 accumulates the sales information acquired from the sales data 141 for each period (step S11) and calculates the actual product demand quantity D.sub.r[k−1]”, Paragraph 0087 – “The optimized order quantity calculation unit 130 solves an optimization problem based on the basic model, the constraint condition, and the objective function to calculate the optimized order quantity for a higher profit in the specified period k through k+H (step S18)”, and Paragraph 0134 – “obtain a profit for each forecasted demand using the plurality of approaches. The information processing device 400 obtains the order quantity for the k period for a higher profit by solving an optimization problem using the profit from the k period to the k+H period as the objective function for a higher average value of the obtained profit. It is thus possible to calculate an order quantity for a higher profit when taking medium risks”).
Matsui et al. do not specifically disclose the number of “displayed” pieces of the product or updates the forecasting model based on a difference between a previous forecast value and the ideal value by using a Kalman filter. However, Broady et al. further teach the number of “displayed” pieces of the product (See Abstract – “Customer activity (especially activity on Internet web sites) is monitored in correspondence to a product … The “product” being monitored may be a physical product … product consumption forecasts”, Paragraphs 0026-0027 – “a variety of different “entities” can be monitored for forecasting interest, including, for example … individual physical products”, Paragraph 0035, Paragraph 0057 – “determines the forecast of consumption”, and Paragraph 0063 – “The power score determines the forecast of consumption of the product”).
The teachings of Matsui et al. and Broady et al. are related because both are monitoring products to determine product forecasts. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the model forecasting system of Matsui et al. to incorporate the displayed products of Broady et al. in order to more directly relate sales to the products on display thereby allowing for better forecasting results.
Matsui et al. in view of Broady et al. do not specifically disclose updates the forecasting model based on a difference between a previous forecast value and the ideal value by using a Kalman filter. However, Cui et al. further teach updates the forecasting model based on a difference between a previous forecast value and the ideal value by using a Kalman filter (See Figure 2, Figure 3, Figure 6, Paragraph 0030 – “a Kalman filter-based model can be used offline for generation of forecasted impression and associated performance, such as RPM, forecasting information. This forecasting information may be used in forming data structures such as tables … determining a predicted or forecasted performance”, Paragraph 0058, Paragraph 0075 – “At step 604, a Kalman filter-based modeling technique is used. More specifically, information from a historical advertising information database 602 is used as input to a Kalman filter-based model”, and claim 1 – “using a Kalman filter-based model to forecast revenue-related performance”).
The teachings of Matsui et al., Broady et al., and Cui et al. are related because all are determining product forecasts based on specific criteria. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the model forecasting system of Matsui et al. in view of Broady et al. to incorporate the Kalman filter use of Cui et al. in order to better smooth the forecast prediction thereby allowing more accurate readings of the forecast.

Allowable over 35 USC 103
Claims 4-5 are allowable over the prior art, but remain rejected under  35 USC 101 and 35 USC 112 for the reasons set forth above. Dependent claims 4-5 disclose a forecasting model generation system for products that simulates demand of products based on historical data, external data, and number of displayed products, which takes into account the number of discarded products, for use in a Kalman filter, that multiplies the weight coefficient with an explanatory variable to calculate the ideal value for the number of sales of the product.
Regarding a possible 103 rejection: The closest prior art of record is:
Matsui et al. (US 2016/0027026 A1) – which discloses order quantity determinations by using forecasting and machine learning methods. 
Broady et al. (US 2014/0222511 A1) – which discloses determining forecasts for product consumption by monitoring customer activity with products.
Cui et al. (US 2011/0191169 A1) – which discloses Kalman filter modeling for forecasting purposes.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 4-5, such as a forecasting model generation system for products that simulates demand of products based on historical data, external data, and number of displayed products, which takes into account the number of discarded products, for use in a Kalman filter, that multiplies the weight coefficient with an explanatory variable to calculate the ideal value for the number of sales of the product.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “a demand forecasting device for forecasting demand by using a forecasting model generated by a model generating device comprising an acquisition unit that acquires demand information indicative of the number of sales of a product in a shop for a past predetermined period and external information relevant to the number of sales of the product; and a controller that generates a forecasting model for calculating a forecast value of demand for the product based on the demand information and the external information, wherein the controller includes: a simulator that simulates the number of displayed pieces of the product based on the demand information and the forecast value; and a forecasting model generator that generates the forecasting model based on the external information and the number of displayed pieces of the product and calculates the forecast value by using the forecasting model, the demand forecasting device comprising: a second acquisition unit that acquires display information indicative of the number of displayed pieces of the product at a present time and external information relevant to the number of sales of the product at the present time; and a second controller that updates the forecasting model based on the display information and the external information and calculate a forecast value of demand for the product by using the updated forecast model … wherein the simulator simulates at least one of the number of sales of the product and the number of discarded pieces of the product based on the demand information and the forecast value, and the forecasting model generator generates the forecasting model based on the at least one of the number of sales of the product and the number of discarded pieces of the product, the external information, and the number of displayed pieces of the product and calculates the forecast value by using the forecasting model … wherein the forecasting model generator calculates an ideal value, which is a desired number of sales of the product, based on the number of sales of the product, the number of displayed pieces of the product, and the number of discarded pieces of the product, updates the forecasting model based on a difference between a previous forecast value and the ideal value by using a Kalman filter, and calculates a next forecast value by using the updated forecasting model …  wherein the forecasting model is a function for calculating the forecast value by multiplying a weight coefficient and an explanatory variable, and the forecasting model generator generates the explanatory variable based on the number of sales of the product and the external information, calculates the ideal value by changing a value of the number of sales of the product based on the number of displayed pieces of the product and the number of discarded pieces of the product, and updates the weight coefficient based on the difference between the previous forecast value and the ideal value (as required by dependent claims 4-5)”, thus rendering claims 4-5 as allowable over the prior art. 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683